Title: James Madison: Notes on Jefferson’s Works, December 1826
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1826-1830]
                            
                        
                        The other volumes contain of  I notes of conversations, whilst Secretary of State, with President Washington and others high in office; and Memoranda of
                            Cabinet Councils committed to paper on the spot & filed; the whole, with the explanatory & miscellaneous
                            additions, shewing the views and tendencies of parties, from the year 1789 to 1800.
                        II Letters from 1779 to his death, addressed to a great variety of individuals, and comprizing much important information,
                            as well as forming in many instances, regular Essays, on subjects of History, Politics, Science, Morals, and Religion. The
                            letters to him are omitted, except in very few instances, where the whole or a part of a letter had been filed for the
                            better understanding of the answer. And where inferences from the tenor of the answer, might in any way affect the
                            Correspondent his name does not appear in the Copy filed. The historical parts of the letters, and of the entire
                            publication, have the rare value of coming from one of the Chief Actors himself, and of being written not for the public
                            eye, but in the freedom & confidence of private friendship.
                        Appended to the publication is a "Fac Simile" of the rough draught of the Declaration of Independence, in
                            which will be seen the erasures, interlineations and additions of Docr. Franklin, and Mr. Adams, two of the appointed
                            Committee, in the handwriting of each.
                        
                            
                                
                            
                        
                    